Quillian, Presiding Judge.
The defendant appeals his conviction for forgery. Held:
1. The eight enumerations of error with regard to the trial judge’s instructions to the jury are without merit. The charges in question are taken almost verbatim from the criminal pattern jury instructions and have previously been upheld against similar attack in Hardin v. State, 141 Ga. App. 115 (232 SE2d 631); Porter v. State, 141 Ga. App. 602 (234 SE2d 100); Printup v. State, 142 Ga. App. 42 (234 SE2d 840).
2. The evidence was sufficient to sustain the verdict.

Judgment affirmed.


Shulman and Banke, JJ., concur.